Citation Nr: 1133400	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement for service connection for hemorrhoids.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide (Agent Orange) exposure.   

3.  Entitlement to service connection for gout, to include as due to herbicide (Agent Orange) exposure.   

4.  Entitlement to service connection for hypertension, to include as due to herbicide (Agent Orange) exposure.   

5.  Entitlement to service connection for chronic kidney disease, to include as due to herbicide (Agent Orange) exposure and secondary to hypertension.     



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined the Veteran's application to reopen a previously denied claim of entitlement to service connection for hemorrhoids, and denied entitlement to service connection for hypertension, gout, chronic kidney disease, and a skin disorder.  Timely appeals were noted from those decisions.

The issues of entitlement to service connection for hypertension and chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1967 rating decision denied service connection for hemorrhoids on the basis that hemorrhoids were not present in service.  

2.  The evidence received since the October 1967 decision does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran served in the Republic of Vietnam, where he is presumed to have been exposed to herbicides.  

4.  Gout is not presumptively linked to herbicide exposure, and the Veteran has not been diagnosed with a skin disorder that is presumptively linked to herbicide exposure.

5.  A clear preponderance of the evidence is against a finding that the Veteran currently has a skin disorder that had its clinical onset in service, or is otherwise related to his active service.

6.  A clear preponderance of the evidence is against a finding that gout had its clinical onset in service or is otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The October 1967 rating decision denying service connection for hemorrhoids is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).

2.  Evidence received since the October 1967 rating decision is not new and material, and the Veteran's service connection claim for hemorrhoids is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A skin disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Gout was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated April 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were also met.  That is, the Veteran was advised why his previous hemorrhoids claim was denied by the RO in 1967.  

Thus, the veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  In any event, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

The Board notes that etiological opinions have not been obtained for the Veteran's claims.  However, in a claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Here, there is no current diagnosis of a skin disorder, or probative evidence of persistent or recurrent symptoms of a disability, either during service or following discharge from active service.  Additionally, while there is a current diagnosis of gout, there is no indication the disability is associated with service.  The Board emphasizes that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  Neither is present here for either disorder.  There is no evidence of gout during service or for many years thereafter, nor has the Veteran alleged otherwise.  The Veteran has not specifically discussed continuity of symptoms since discharge for gout or a skin disorder.  The Board is satisfied that the duties to notify and assist have been met.


New and Material Evidence

Service connection for hemorrhoids was initially denied by rating decision dated October 1967, on the grounds that there was no evidence of hemorrhoids in service.  There was no timely appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).

An application to reopen the claim of service connection for hemorrhoids was filed in February 2008.  Newly received evidence includes VA medical records reflecting a previous hemorrhoidectomy; however, no etiology for the Veteran's hemorrhoids was offered.  The application to reopen was denied by rating decision dated October 2008, on the basis that no new and material evidence had been submitted.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

No new and material evidence has been received since the last final denial in October 1967, either by itself or when considered with the previous evidence of record, that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156.  The Veteran's lay statements of in-service incurrence are cumulative of previous assertions.  The VA medical records reflecting a previous hemorrhoidectomy are new, as they were not previously considered, but they are not material to the claim, as they provide no competent evidence that the Veteran's hemorrhoids were incurred in service.  Thus, they do not relate to an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of establishing the claim.  As no new and material evidence has been submitted since the last final denial of the Veteran's claim, the claim is not reopened.

Presumptive Service Connection

The Veteran claims service connection for a skin disorder and gout, which he attributes to exposure to herbicides during his Vietnam service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A.     § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Review of the Veteran's service treatment records shows that during the relevant time period he was in Vietnam.  He is thus presumed to have been exposed to herbicides.  

It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999). 
Gout is not among the diseases found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam era is a cause of the disease.  See 72 Fed. Reg. 32395-32407 (2007).  Furthermore, the Veteran has not been shown to have a skin disorder such as chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans for which presumptive service connection based on herbicide exposure may be warranted.  Thus, it may not be presumed that the Veteran's gout or claimed skin disorder is linked to herbicide exposure.  
  
Direct Service Connection

Although the evidence does not support a presumptive link between the Veteran's gout and claimed skin disorder and his active service, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

a.  Skin Disorder

The Veteran claims service connection for an unspecified skin disorder.  Review of his service treatment records shows no complaints of or treatment for a skin disorder during service, and no skin abnormalities were noted upon service discharge.  Post-service medical evidence reflects no treatment for a skin disorder of any kind.  In fact, VA medical records reflect that the Veteran's skin was always "normal" when examined.  Thus, upon review, the Board finds that a preponderance of the medical evidence is against a finding that the Veteran has a skin disorder that is related to his service.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d 1313.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr, 21 Vet. App. at 307.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this case, the Veteran has not identified the skin disorder for which he is seeking service connection, nor has he alleged continuity of symptomatology since service.  Thus, his contentions that he has a skin disorder that is related to service are clearly outweighed by all other evidence of record which reflects no evidence of a skin disorder.

In the absence of a current diagnosis of a skin disorder under 38 C.F.R. § 3.385, there is no valid claim of service connection.  See Brammer, supra.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

As the preponderance of the evidence is against the Veteran's service connection claim for a skin disorder, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).
 
b.  Gout

Review of the Veteran's service treatment records shows no evidence of gout, either during active service or at service discharge.  On VA examination in March 1967, no gout or history of gout was reported.  Post-service medical evidence reflects only that the Veteran has a diagnosis of gout, which is asymptomatic; however, there is no indication in the medical evidence as to when gout was diagnosed, and none of the Veteran's VA treatment providers have related his gout to his active service.  Thus, upon review, the Board finds that a preponderance of the medical evidence is against a finding that the Veteran's gout is related to his service.

Turning to the lay evidence of record, the Veteran has not asserted, and indeed the evidence does not reflect, a continuity of gout symptomatology since service.  The Veteran's lay statements reflect only his belief that his gout is related to his service; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation of his gout.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Moreover, there is simply no competent medical evidence of a link between any current gout and the veteran's period of military service decades earlier.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  

In short, the silent service treatment records and the lack of any probative post-service evidence linking gout to service outweigh any positive evidence.  Thus, the Board finds that the preponderance of the evidence of record is against a grant of service connection for gout, and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for hemorrhoids is not reopened.

Service connection for a skin disorder, to include as due to exposure to herbicides, is denied.

Service connection for gout, to include as due to exposure to herbicides, is denied.



REMAND

The Veteran has not been provided with an appropriate notice letter regarding the VCAA and its applicability to his appeal for service connection for hypertension.  Proper notice is also required under 38 U.S.C.A. § 5103(a) and 38 C.F.R.                §  3.159(b), informing the Veteran about disability ratings and effective dates for the award of benefits, and including an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  Such notice must be provided prior to the readjudication of this issue.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  

With regard to the Veteran's claim for service connection for chronic kidney disease, the law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, a May 2009 VA examination found that the Veteran's chronic kidney disease is secondary to his hypertension.  Thus, the Veteran's claim for service connection for chronic kidney disease is dependent on the adjudication of his claim for service connection for hypertension.  Therefore, the adjudication of the claim for service connection for chronic kidney disease will be held in abeyance pending further development and adjudication of the Veteran's claim for service connection for hypertension.

Accordingly, the hypertension and kidney disorder claims are REMANDED for the following action:

1.  For the hypertension claim, review the claims folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied.  Specifically, the following should be accomplished:  

(a)  Notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for hypertension; 

(b)  Notify the Veteran of the information and evidence he is responsible for providing;

(c)  Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain  relevant records from a Federal department or agency; 

(d)  Notify him that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf; and

(e)  Provide the Veteran with an explanation as to the information or evidence needed to establish disability ratings and effective dates for his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

2.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


